                                                  Case 3:20-cv-04186-SK Document 19 Filed 07/28/20 Page 1 of 1




                                   )

                                   *
                                                                        E?;D65 CD3D6C 5;CDB;4D 4@EBD
                                   +
                                                                    ?@BD96B? 5;CDB;4D @7 43=;7@B?;3
                                   ,

                                   -
                                       PCVKQPCN EQOOWPKV[
                                   .   TGKPXGUVOGPV EQCNKVKQP- gv cn/-                         4HZL ?V& 4 31.ex.5297.UM

                                   /                                                           4@?C6?D @B 564=;?3D;@?
                                                                ASHPU[PMM"Z#                   D@ >38;CDB3D6 <E586
                                   0             ]&                                            <EB;C5;4D;@?
                                       QHHKEG QH VJG EQORVTQNNGT
                                   1   QH VJG EWTTGPE[- gv cn/-
                                  )(                            5LMLUKHU["Z#&

                                  ))   INSTRUCTIONS: ASLHZL PUKPJH[L ILSV^ I` JOLJRPUN one VM [OL [^V IV_LZ ^OL[OLY `V\ "PM `V\ HYL [OL WHY[`#
                                       VY [OL WHY[` `V\ YLWYLZLU[ "PM `V\ HYL HU H[[VYUL` PU [OL JHZL# JOVVZL"Z# [V JVUZLU[ VY KLJSPUL THNPZ[YH[L Q\KNL
                                  )*   Q\YPZKPJ[PVU PU [OPZ TH[[LY& CPNU [OPZ MVYT ILSV^ `V\Y ZLSLJ[PVU&
?VY[OLYU 5PZ[YPJ[ VM 4HSPMVYUPH
 EUP[LK C[H[LZ 5PZ[YPJ[ 4V\Y[




                                  )+
                                           " Consent to Magistrate Judge Jurisdiction
                                  ),
                                               ;U HJJVYKHUJL ^P[O [OL WYV]PZPVUZ VM *0 E&C&4& a .+."J#$ ; ]VS\U[HYPS` consent [V OH]L H
                                  )-   EUP[LK C[H[LZ THNPZ[YH[L Q\KNL JVUK\J[ HSS M\Y[OLY WYVJLLKPUNZ PU [OPZ JHZL$ PUJS\KPUN [YPHS HUK
                                       LU[Y` VM MPUHS Q\KNTLU[& ; \UKLYZ[HUK [OH[ HWWLHS MYVT [OL Q\KNTLU[ ZOHSS IL [HRLU KPYLJ[S` [V [OL
                                  ).   EUP[LK C[H[LZ 4V\Y[ VM 3WWLHSZ MVY [OL ?PU[O 4PYJ\P[&
                                  )/
                                               OR
                                  )0
                                           " Decline Magistrate Judge Jurisdiction
                                  )1
                                               ;U HJJVYKHUJL ^P[O [OL WYV]PZPVUZ VM *0 E&C&4& a .+."J#$ ; decline [V OH]L H EUP[LK C[H[LZ
                                  *(
                                       THNPZ[YH[L Q\KNL JVUK\J[ HSS M\Y[OLY WYVJLLKPUNZ PU [OPZ JHZL HUK ; OLYLI` YLX\LZ[ [OH[ [OPZ JHZL
                                  *)   IL YLHZZPNULK [V H EUP[LK C[H[LZ KPZ[YPJ[ Q\KNL&

                                  **
                                                Lwn{ 39- 3131                                         Anthony P. Schoenberg
                                       53D62    GGGGGGGGGGGGGGGG                             ?3>62
                                  *+
                                                                                                   National Community Reinvestment Coalition;
                                                                                    4@E?C6= 7@B California Reinvestment Coalition
                                  *,                                                "@B bAB@ C6c#2

                                  *-

                                  *.                                                                                    Signature
                                  */

                                  *0
